1 Marc J. Randazza, NV Bar No. 12265
  RANDAZZA LEGAL GROUP, PLLC
2 2764 Lake Sahara Drive, Suite 109
  Las Vegas, NV 89117
3 Telephone: 702-420-2001

4 Facsimile: 305-437-7662
  ecf@randazza.com
5 Attorneys for Defendants
  Spencer Cornelia, Cornelia Media LLC,
6
  and Cornelia Education LLC
7

8                                UNITED STATES DISTRICT COURT
9                                        DISTRICT OF NEVADA

10

11

12 WEALTHY INC. and DALE                                      Case No. 2:21-cv-01173-JCM-EJY
    BUCZKOWSKI,
13
             Plaintiff,
14
   v.                                                      STIPULATION AND [PROPOSED]
15 SPENCER CORNELIA, CORNELIA                               ORDER TO EXTEND TIME TO
                                                            FILE RESPONSIVE PLEADING
16 MEDIA LLC, and CORNELIA                                  TO PLAINTIFF’S COMPLAINT
   EDUCATION LLC,                                            PURSUANT TO FRCP RULE 12
17
              Defendants.
18

19        STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME TO FILE
        RESPONSIVE PLEADING TO PLAINTIFF’S COMPLAINT FILED JUNE 21, 2021
20
            Plaintiffs Wealthy Inc., and Dale Buczkowski and Defendant Spencer Cornelia, Cornelia
21
     Media LLC, and Cornelia Education LLC et al (collectively, the “Parties”) stipulate as follows:
22

23          (1) Plaintiffs filed their complaint on June 21, 2021.
24
            (2) Both parties agree that proper service of the Complaint on Defendant Spencer Cornelia,
25
     Cornelia Media LLC, and Cornelia Education LLC has been completed.
26
27
                                                     -1 -
28                              Stipulation and [Proposed] Order to Extend Time
                                             2:21-cv-01173-JCM-EJY
1           (3) Both parties have agreed to extend the deadline for Defendant to file a responsive pleading

2 to August 2, 2021.

3
            This is the first request for an extension of Defendant’s time for filing a response to Plaintiffs’
4
     Complaint.
5
            Wherefore, the Parties pray that the Court approve the terms of the stipulation to an extension
6
     of time to file a response to the Complaint.
7

8

9
            Dated: July 9, 2021.                     Respectfully Submitted,
10

11

12    /s/Tamara Beatty Peterson                               /s/ Marc J. Randazza
      TAMARA BEATTY PETERSON, ESQ.,                           Marc J. Randazza, NV Bar No. 12265
13    Bar No. 5218                                            RANDAZZA LEGAL GROUP, PLLC
      NIKKI L. BAKER, ESQ., Bar No. 6562                      2764 Lake Sahara Drive, Suite 109
14    nbaker@petersonbaker.com                                Las Vegas, NV 89117
      PETERSON BAKER, PLLC                                    Attorneys for Defendants
15    701 S. 7th Street                                       Spencer Cornelia, Cornelia Media LLC,
      Las Vegas, NV 89101                                     and Cornelia Education LLC
16
      Attorneys for Plaintiffs Wealthy Inc. and
17    Dale Buczkowski

18

19
                                                             IT IS SO ORDERED.
20

21

22                                                           _______________________________
                                                             U.S. MAGISTRATE JUDGE
23
                                                             Dated: July 9, 2021
24

25

26
27
                                                        -2 -
28                                 Stipulation and [Proposed] Order to Extend Time
                                                2:21-cv-01173-JCM-EJY
